CoNNOR, J.
Tbe Superior Court of tbis State is authorized by statute to declare a marriage void, ab initio, and, therefore, a nullity from its inception. Either party to a marriage may maintain an action for judgment to tbis effect, when tbe marriage was contracted contrary to statutory prohibitions, or where tbe marriage is expressly declared void by statute, for reasons set out therein. 0. S., 1658. An action to annul a marriage for statutory reasons is in tbe nature of an action for divorce. After such action is begun in tbe Superior Court, tbe procedure therein is tbe same as in an action for divorce. Tbe affidavit setting out tbe jurisdictional facts required for an action for divorce, C. S., 1661, is not required, however, for an action to annul a marriage upon statutory grounds. Taylor v. White, 160 N. C., 38, 75 S. E., 941. Tbe Superior Court has jurisdiction of an action to annul a marriage contracted in tbis State, notwithstanding tbe fact that tbe plaintiff therein is not a resident of tbis State at tbe date on which tbe action was begun. It must, therefore, be held tbat tbe Superior Court of Camden County bad jurisdiction of tbis action, although it appears upon tbe face of tbe complaint, and exhibits attached thereto^ tbat plaintiff, Iris C. Land, is not a resident of tbe State of North Carolina, and tbat tbe action was begun within less tban six months after tbe marriage bad been solemnized.
A marriage void ab initio is a nullity from its inception; neither tbe parties thereto, nor other persons, whose social status or whose property rights are, or may be dependent upon its validity, acquire any rights, social or otherwise, by reason of such marriage. A void marriage imposes no duties or obligations upon either of tbe parties thereto, with respect to each other, or with respect to others. Tbe courts are, therefore, loath to declare a marriage duly solemnized in accordance with statutory requirements, and therefore valid, at least prima facie, null and void, because tbe parties thereto, or either of them, were not expressly authorized by statute to marry, at tbe time tbe marriage was solemnized, but could have lawfully married at a subsequent date. It has therefore been held by tbis Court, to avoid tbe consequences of declaring a marriage void ab imitw, tbat even where the statute declares a marriage void, because one of tbe parties thereto was under tbe age at which be or she might lawfully marry, tbe word “void,” used in tbe *700statute, will be construed to mean “voidable,” thus rendering the marriage valid until it has been declared void by a court of competent jurisdiction in an action directly attacking the validity of the marriage. Watters v. Watters, 168 N. C., 411, 84 S. E., 703. It has been held by this Court that a marriage which is not void, db initio, but merely voidable, because one of the parties thereto was at its date under the age at which he or she might lawfully marry, may be ratified by the subsequent conduct of the parties in recognition of the marriage. S. v. Parker, 106 N. C., 711, 11 S. E., 517; Koonce v. Wallace, 52 N. C., 194. Whether or not an action to annul a marriage, voidable because one of the parties thereto was under the age at which he or she might lawfully marry, can be maintained prior to the date on which such party arrives at such age, does not seem to have been presented to this Court for decision. It has been held, however, that the marriage of a female under the age of fourteen, contracted when the statute provided that a female over fourteen might lawfully marry, was voidable only, and that such marriage was valid, where such female continued to live with her husband after she had arrived at the age of fourteen. The contract upon which the marriage status rested was thereby ratified. A subsequent marriage, during the life of the husband, was held bigamous. S. v. Parker, supra. The wife, who was under the age of fourteen at the date of her marriage, but who lived with her husband, after she arrived at such age, until his death, was held to be entitled to letters of administration upon his estate. Koonce v. Wallace, supra.
By virtue of the provisions of C. S., 2494, prior to its amendment by chapter 75, Public Laws 1923, an unmarried female over the age of fourteen years, might lawfully marry, in this State. If she was under the age of fourteen, at the date of her marriage, the marriage was not void; it was, at most, voidable. The effect of the amendment to said statute was to raise the age at which an unmarried female may lawfully marry from fourteen to sixteen, but it is expressly provided therein that she may marry, although under sixteen, if over fourteen years of age, provided a special license as therein required is procured. It has, however, been uniformly held by this Court that a marriage, without a license as required by statute, is valid. Wooley v. Bruton, 184 N. C., 438, 114 S. E., 628; Maggett v. Roberts, 112 N. C., 71, 16 S. E., 919. It must, therefore, be held that notwithstanding the provisions of chapter 75, Public Laws 1923, amending C. S., 2494, the marriage of an unmarried female over fourteen years of age, although solemnized without a valid special license as required by said chapter, is valid. Such marriage cannot be declared voidable, and certainly not void, and therefore a nullity, solely because such female was under the age of sixteen, at the date of the marriage. There is no provision of C. S., 2494, expressly declaring *701tbe marriage o£ a female under the age of sixteen, void or even voidable. It cannot be held that there is an implied declaration to that effect, 0. S., 2495, by which it is declared that a marriage between a female person under fourteen years of age and any male is void, has not been amended. This statute is still in full force and effect. It must be construed in connection with C. S., 2494, as amended.
There was no error in holding that the facts stated in the complaint, and admitted by the demurrer, are not sufficient to constitute a cause of action for the annulment of the marriage of the plaintiff, Iris C. Land, and the defendant, Alvah Floyd Stack, on the ground that the plaintiff, Iris C. Land, at the date of the marriage, was under the age of sixteen years. She was over fourteen years of age. The fact that the license for said marriage was not in compliance with the statute does not affect its validity.
A register of deeds who has issued a license for a marriage, which is for any reason prohibited by statute, cannot maintain an action to have the marriage, which has been duly solemnized on the faith of such license, declared null and void. Nor can a parent maintain such action. At most, the register of deeds might maintain an action to have the license revoked and canceled, prior to the solemnization of the marriage in accordance with statutory requirements.
There was no error in dismissing the action. The judgment is
Affirmed.